Waiver and Consent


Reference is made to that certain Securities Purchase Agreement, dated as of
June 13, 2007 (the “SPA”), by and among China Solar & Clean Energy, Inc., a
Nevada corporation (the “Company”), and the investors listed on the schedule
attached thereto (the “Investors”).


Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the SPA and the Registration Rights Agreement (as
defined below), as the case may be.


WHEREAS, the Company is contemplating raising capital in the amount of
approximately $11,260,000 through the issuance of 4,691,667 shares of the
Company’s common stock (“New Common”) at a purchase price of $2.40 per share
(collectively, the “Proposed Financing”) with a number of investors (the “New
Investors”) in accordance with the terms of a Securities Purchase Agreement
(“New SPA”) to be entered into with such New Investors.


WHEREAS, pursuant to Section 6.13 of the SPA, each Investor has the right to
participate in any subsequent funding by the Company on a pro rata basis, based
on the percentage that (a) the number of such Investor’s Percentage Shares
(without regard to the 4.9% Limitation but excluding shares of Common Stock
issuable upon exercise of Warrants) bears to (b) the total number of shares of
Common Stock outstanding plus the number of Shares issuable upon conversion of
the Series A Preferred Stock and any other series of convertible preferred stock
or debt securities (without regard to the 4.9% Limitations any other limitations
on exercise such other convertible preferred stock or debt securities). The term
“Percentage Shares” shall mean the number of Total Shares less the number of
shares of Common Stock issuable upon exercise of outstanding Warrants. Section
6.13 applies to each such offering based on the total purchase price of the
securities being offered by the Company.


Each of the Investors hereby expressly agrees that any right of participation of
any Investor provided under the SPA shall not apply to any issuance of New
Common to the New Investors in the Proposed Financing. Each of the Investors
also waives any other rights such Investor may have under the SPA that may be
triggered by the Proposed Financing and hereby consents to the Proposed
Financing.


Reference is also made to that certain Registration Rights Agreement, dated as
of June 13, 2007 (the “Registration Rights Agreement), by and among the Company
and the Investors entered into in connection with the SPA.


Under the Registration Rights Agreement, the Company was required to prepare and
file a registration statement covering the sale of the “Registrable Securities”
as defined in the Registration Rights Agreement. “Registrable Securities” are
defined to mean and include the Shares issuable upon conversion of the Series A
Preferred Stock and upon exercise of the Warrants issued pursuant to the
Securities Purchase Agreement. As to any particular Registrable Securities, such
securities cease to be Registrable Securities when (a) they have been
effectively registered under the 1933 Act and disposed of in accordance with the
registration statement covering them, or (b) they are or may be freely traded
without registration pursuant to Rule 144. On February 7, 2008 a registration
statement with respect to certain of the Registrable Securities was declared
effective. Under the Registration Rights Agreement the Company is required to
file additional registration statements to register the remaining Registrable
Securities on the earliest date permissible under SEC guidelines and the Company
is not permitted to file any registration statement with respect to other
securities if the effect thereof would be to impair the ability of the Investors
to have registered the maximum number of Registrable Securities which are
permitted based on SEC Guidance. In addition, under the terms of the
Registration Rights Agreement, the Investors have certain piggyback registration
rights with respect to any other registration statements.



--------------------------------------------------------------------------------


 
Under the terms of a Registration Rights Agreement to be entered into with New
Investors in the Proposed Financing (the “New Registration Rights Agreement”),
the Company is, among other things, required to file a registration statement
within 45 days of the execution of the New SPA to register for resale by the New
Investors the New Common and to have that registration statement declared
effective within 150 days of the closing date of the Proposed Financing.


Each of the Investors hereby consents to the execution and delivery by the
Company of the New Registration Rights Agreement and the performance by the
Company of its obligations thereunder. None of the Investors will object or take
any action that might interfere with the Company’s ability to perform in a
timely manner its obligations to the New Investors under the New Registration
Rights Agreement and, to facilitate the Proposed Financing, hereby waives any
further rights such Investor may have under the Registration Rights Agreement.
 
Miscellaneous.
 

 
(a)
Amendments and Waivers. The provisions of this Waiver, including the provisions
of this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
same shall be in writing and signed by the Company and the party affected
thereby.

 

 
(b)
Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the SPA.

 

 
(c)
Successors and Assigns. This Waiver shall inure to the benefit of and be binding
upon the successors and permitted assigns of each of the parties.

 

 
(d)
Execution and Counterparts. This Wavier may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

 
2

--------------------------------------------------------------------------------


 

 
(e)
Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Waiver shall be determined in accordance with the
provisions of the SPA.

 

 
(f)
Severability. If any term, provision, covenant or restriction of this Waiver is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

 
(g)
Headings. The headings in this Waiver are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Waiver and Consent as of
February 20, 2008.
 

        BARRON PARTNERS, LLC  
   
   
    By: /s/ Andrew Worden   Name: Andrew Worden   Title:  


        EOS HOLDINGS, LLC  
   
   
    By: /s/ Jon Carnes   Name:     Title:           /s/ Matthew Hayden  
Matthew Hayden

 
4

--------------------------------------------------------------------------------

